NO. 07-02-0249-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL A

                                  AUGUST 8, 2002

                        ______________________________


                           KENNON SHAW, APPELLANT1

                                         V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2001-437619; HONORABLE CECIL G. PURYEAR, JUDGE

                       _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Following a plea of not guilty, on March 1, 2002, appellant Kennon Shaw was

convicted by a jury of possession of a controlled substance in a drug free zone and

punishment was assessed at 50 years confinement. Appellant timely filed his motion for



      1
       Documents in the record refer to appellant as Keenon and Kennan; however, our
opinion will reflect appellant’s name as it appears in the trial court’s judgment.
new trial extending the time in which to perfect his appeal until May 30, 2002. Tex. R. App.

P. 26.2(a)(2). The notice of appeal, however, was not filed until the following day and was

not accompanied by a motion for extension of time reasonably explaining the delay.


       In a criminal case, the time within which to file a written notice of appeal may be

enlarged if, within 15 days after the deadline for filing the notice, the party files the notice

of appeal and a motion complying with Rule 10.5(b) of the Texas Rules of Appellate

Procedure. Tex. R. App. P. 26.3. Because appellant’s sentence was imposed on March

1, 2002, the 15-day window for filing his notice of appeal and motion for extension of time

expired on June 14, 2002. By letter dated July 26, 2002, this Court requested that

appellant show cause why the appeal should not be dismissed for want of jurisdiction. In

response, on August 5, 2002, counsel for appellant filed a motion for extension of time

explaining the reason for the late notice of appeal. However, when a notice of appeal, but

no timely motion for extension, is filed within the 15-day window, this Court does not have

jurisdiction to dispose of the purported appeal in any manner other than by dismissal for

want of jurisdiction. Olivo v. State, 918 S.W.2d 519, 523 (Tex.Cr.App. 1996). Additionally,

we do not have jurisdiction to invoke Rule 2 of the Texas Rules of Appellate Procedure in

an effort to obtain jurisdiction of the case. Thus, we cannot create jurisdiction where none

exists. Id; see also Slaton v. State, 981 S.W.2d 208, 209-10 (Tex.Cr.App. 1998).


       Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ of

habeas corpus returnable to the Texas Court of Criminal Appeals. See Tex. Code Crim.

                                               2
Proc. Ann. art. 11.07, § 3 (Vernon Supp. 2002); see also Ex Parte Garcia, 988 S.W.2d 240

(Tex.Cr.App. 1999).


      Accordingly, we dismiss this cause for want of jurisdiction.



                                               Don H. Reavis
                                                 Justice


Do not publish.




                                           3